The opinion of the court was delivered by
Trenohard, J.
This is an appeal from a judgment of the Second District Court of the city of Newark.
The action was for rent of premises No. 482 Broad street, Newark, New Jersey, alleged to be due to the plaintiff from the defendants.
*225The cause was tried before the judge without a jury, and a judgment for plaintiff rendered.
The only reason urged for reversal is the refusal of the trial judge to render a judgment for the defendants.
An examination of the state of the case shows that the motion for judgment for the defendants specified no grounds for the allowance of such motion, and therefore raised no legal question for the determination of the trial court. Garretson v. Appleton, 29 Vroom 386; Hopwood v. Atha & Illingsworth Co., 39 Id. 707; Zeliff v. North Jersey Street Railway Co., 40 Id. 541.
On appeal from the District Court this court will not consider an alleged error not in any way brought to the attention of the trial judge and not shown in the state of the case to have been in any way. raised before him. O’Donnell v. Weiler, 43 Vroom 142; Hanson v. Pennsylvania Railroad Co., Id. 407; Frisby v. Thomas Jefferson Council, 45 Vroom 213.
The result is that the judgment below should be affirmed.